DLD-005                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-3582
                                      ___________

                          IN RE: MICHAEL E. SILUK, JR.,
                                               Petitioner
                      ____________________________________

                         On a Petition for Writ of Mandamus
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   October 10, 2013

        Before: SMITH, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                            (Opinion filed: October 21, 2013)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Michael Siluk, Jr. has filed a pro se petition for a writ of mandamus asking us to

vacate our prior order denying his application pursuant to 28 U.S.C. § 2244 to file a

second or successive habeas petition under 28 U.S.C. § 2254. For the following reasons,

we will deny the mandamus petition.

       In 2002, Siluk was convicted in Pennsylvania of robbery, rape, and related

offenses. After unsuccessfully pursuing both a direct appeal and a state post-conviction

petition, he filed a habeas petition pursuant to 28 U.S.C. § 2254, in which he raised 25
claims of ineffective assistance. We granted a certificate of appealability with respect to

two of his claims but ultimately determined that those claims had been procedurally

defaulted. See Siluk v. Beard, 395 F. App’x 817 (3d Cir. Sept. 24, 2010). Siluk

subsequently filed two applications to file a second or successive habeas petition, both of

which we denied. See In re Siluk, C.A. No. 12-1389 (order entered Mar. 14, 2012); In re

Siluk, C.A. No. 13-1827 (order entered May 17, 2013). He has now filed a petition for a

writ of mandamus seeking for us to vacate our order in C.A. No. 12-1389 and allow him

to file his second habeas petition. Specifically, Siluk alleges that his proposed petition is

timely in light of the Supreme Court’s recent decision in McQuiggin v. Perkins, 133 S.

Ct. 1924, 1931 (2013), which held that a claim of actual innocence, if proven, may

provide a gateway for federal habeas review of untimely claims.

       A writ of mandamus is a drastic remedy available only in extraordinary

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). A petitioner seeking mandamus relief must demonstrate that “(1) no other

adequate means exist to attain the relief he desires, (2) the party’s right to issuance of the

writ is clear and indisputable, and (3) the writ is appropriate under the circumstances.”

Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (quotation marks

omitted). Siluk has not even attempted to demonstrate that he meets these requirements.

In any event, we cannot issue a writ of mandamus to this Court. Cf. United States v.

Christian, 660 F.2d 892, 893 (3d Cir. 1981) (noting that federal appellate courts have

traditionally issued the writ against the district courts). Accordingly, we will deny

Siluk’s petition for a writ of mandamus.

                                              2